On June 17,1992, the Defendant was sentenced to forty (40) years for Aggravated Burglary with credit for 227 days time served; plus ten (10) years for Intimidation, to be served concurrently with the 40 year sentence. The Defendant shall be designated a dangerous offender and he shall be ineligible for parole for the first thirty (30) years of the above sentence.
On May 6,1993, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and proceeded pro se. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing until all post-convictions pleadings are completed.
IT IS HEREBY ORDERED that the motion will be denied and this hearing will not be continued.
IT IS FURTHER ORDERED that the application for review of sentence shall be dismissed without prejudice with leave to refile at a later time.
Hon. Thomas McKittrick, Chairman, Hon. G. Todd Baugh, and Hon. John Warner, Judges